NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



OWEN BEDASEE and SANDIE            )
BEDASEE,                           )
                                   )
           Appellants,             )
                                   )
v.                                 )              Case No. 2D17-891
                                   )
FREMONT INVESTMENT AND LOAN        )
COMPANY,                           )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 6, 2018.

Appeal from the Circuit Court for Collier
County; James R. Shenko, Judge.

Owen Bedasee and Sandie Bedasee,
pro se.

Daniel S. Hurtes and Nicole R. Topper,
Blank Rome LLP, Fort Lauderdale, for
Appellee.



PER CURIAM.

              Affirmed.




SILBERMAN, KELLY, and BADALAMENTI, JJ., Concur.